          Case 1:17-cv-01230-JB-LF Document 110 Filed 12/11/20 Page 1 of 1




                              IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF NEW MEXICO

J. LEE,

                 Plaintiff,
                                                                         No. 1:17-CV-01230-JB-LF
v.

THE BOARD OF REGENTS OF THE
UNIVERSITY OF NEW MEXICO, and
GARNETT S. STOKES, in her official capacity
as the President of the University of New Mexico,

                 Defendants.


          JOINT STIPULATION REGARDING PLAINTIFF’S APPEAL RIGHTS
          AND DEFENDANTS’ RIGHT TO SEEK AWARD OF FEES AND COSTS

          COME NOW Plaintiff, J. Lee, and Defendants, The Board of Regents of the University of

New Mexico (“UNM”) and Garnett S. Stokes, and hereby stipulate that Plaintiff waives and

foregoes his right to any appeal from the entry of Final Judgment [Doc. 108] and Defendants waive

and forego their rights to seek any award of fees or costs against Plaintiff.

ADAMS+CROW LAW FIRM                                   STELZNER, WINTER, WARBURTON,
Attorneys for Plaintiff                                 FLORES & DAWES, P.A.
5051 Journal Center Blvd., Suite 320                  Attorneys for Defendants
Albuquerque, NM 87109                                 P.O. Box 528
(505) 582-2819                                        Albuquerque, NM 87103
Arlyn@adamscrow.com                                   (505) 938-7770
Alana@adamscrow.com                                   qsmith@stelznerlaw.com
Jackie@adamscrow.com
                                                            /s/ Quentin Smith
      Approved via email – December 11, 2020          By: ________________________________
By: ________________________________                        Quentin Smith
      Arlyn G. Crow
      Alana M. De Young
      Jacqueline K. Kafka
